           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 COMPART SYSTEMS PTE. LTD.

          Plaintiff,
                                              Civil Action No. 6:19-cv-698
 v.

 ICHOR HOLDINGS, LTD., and
 ICHOR SYSTEMS, INC.,                               JURY DEMAND

          Defendants.


                                    COMPLAINT

        Plaintiff Compart Systems Pte. Ltd. (“Compart” or “Plaintiff”), by and through

its attorneys of record, files this Complaint for declaratory judgment and unjust

enrichment, seeking: (1) a declaration of unenforceability of certain U.S. patents

believed to be assigned to Icicle Acquisition Holding B.V., Ichor Systems, Inc., and

Precision Flow Technologies, Inc.; (2) a declaration that Compart became no longer

legally and contractually obligated to pay Defendants Ichor Holdings, Ltd. and Ichor

Systems, Inc. (collectively referred to as “Ichor”) royalties, which have been in the

nature of rebate payments, for a license to manufacture and sell products covered by

these patents, after the enforceable term of these patents; (3) a declaration that Ichor

is obligated to refund the rebate payments and any other royalties that Compart paid

after the enforceable term; and (4) an award of damages against Ichor for unjust

enrichment resulting from Compart’s payment to Ichor of rebate payments and any

other royalties after the enforceable term.



115933.000103 4811-0197-5726.1
           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 2 of 10



                          I.     NATURE OF THE ACTION

      1.       This is an action for declaratory judgment that Compart has become no

longer legally and contractually obligated to pay Ichor royalties, namely license

rebates as set forth in the parties’ License Rebate Agreement, in exchange for the

right to manufacture and sell K1S products that are covered by Ichor’s patents. The

Ichor patents which cover K1S products and were licensed to Compart are hereinafter

referred to as “the Ichor K1S Patents.”          Compart became no longer legally and

contractually obligated to pay royalties after the last of the Ichor K1S Patents expired

and entered the public domain on October 29, 2017 (“the Enforceable Term”). Ichor

has improperly extended the patent monopoly of the Ichor K1S Patents by collecting

and attempting to collect royalties to the present, well after the Enforceable Term of

these patents. The following patents, in which Ichor is believed to have an ownership

interest and are believed to cover K1S products, are all beyond their Enforceable

Term: United States Patent Nos. 6,142,539, 6,189,570, 6,192,938, 6,293,310,

6,374,859, 6,394,138, 6,435,215, and 6,474,700.

      2.       In addition, Compart seeks a declaratory judgment that Ichor is

obligated to refund the rebate payments and any other royalties that Compart paid

after the Enforceable Term of the Ichor K1S Patents. Furthermore, Compart seeks

an award of damages against Defendants for unjust enrichment resulting from

Compart’s payment to Defendants of rebate payments and any other royalties after

the Enforceable Term.

      3.       True and correct copies of the ’539, ’570, ’938, ‘310, ’859, ’138, ’215, and

’700 patents are attached as Exhibits A-G.


                                             2
           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 3 of 10



                                   II.    PARTIES

      4.       Compart Systems Pte. Ltd. is a Singapore entity with its principal place

of business at 7 Temasek Boulevard, #32-01 Suntec Tower One, Singapore 038987.

Compart Systems Pte. Ltd. does business in the Western District of Texas through

its wholly owned subsidiary, Compart Systems 2 Corporation, a Delaware

corporation, having a location at 2221 W. Braker Lane, Austin, TX 78758.

      5.       On information and belief, Ichor Holdings, Ltd. is incorporated in the

Cayman Islands, and on December 09, 2016 became listed on the NASDAQ Global

Select Market under the symbol "ICHR". On information and belief, Ichor Holdings,

Ltd. has its U.S. corporate headquarters at 3185 Laurelview Ct., Fremont, California

94538, but has a U.S. mailing address of 200-C Parker Dr., Suite 600, Austin, TX.

Ichor Holdings, Ltd. may be served with process through its registered agent National

Registered Agents, Inc., 28 Liberty Street, New York, NY 10005.

      6.       Ichor Holdings, Ltd. is engaged in the design, engineering, manufacture

and distribution of gas and liquid delivery subsystems purchased by capital

equipment manufacturers for use in the manufacturing of semiconductor devices.

Ichor Holdings, Ltd.’s primary offerings include gas and chemical delivery

subsystems, collectively known as fluid delivery subsystems, which are key elements

of the process tools used in the manufacturing of semiconductor devices.         Ichor

Holdings, Ltd. is the parent company of Icicle Acquisition Holding B.V., Ichor

Systems, Inc., and Precision Flow Technologies, Inc.

      7.       On information and belief, Defendant Ichor Systems, Inc. is a Delaware

corporation having a place of business at 200-C Parker Dr., Suite 600, Austin, TX


                                           3
           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 4 of 10



78728, and is a wholly owned subsidiary of Defendant Ichor Holdings, Ltd. Ichor

Systems, Inc. may be served with process through its registered agent The

Corporation Trust Company, 1999 Bryan Street, Suite 900, Dallas, TX 75201.

                        III.   JURISDICTION AND VENUE

      8.       The Court has jurisdiction over these claims pursuant to 28 U.S.C.

Section 1338 because this Complaint states claims arising under an Act of Congress

relating to patents, 35 U.S.C. §1, et seq.

      9.       This Complaint also arises under the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201, based on Compart’s and Ichor’s immediate and substantial

dispute as to whether Compart continues to be legally and contractually obligated to

pay Defendants royalties, in the nature of rebate payments under the parties’ License

Rebate Agreement, in exchange for Compart’s right to manufacture and sell K1S

products covered by the Ichor K1S Patents, thereby giving rise to an actual case or

controversy under 28 U.S.C. §§ 2201 and 2202.

      10.      The Court also has jurisdiction over Compart’s claims for unjust

enrichment pursuant to 28 U.S. Code § 1367(a).

      11.      This Court has personal jurisdiction over Ichor. Upon information and

belief, Ichor conducts substantial business in this judicial District, including

regularly doing or soliciting business, engaging in other persistent courses of conduct,

and deriving substantial revenue from individuals and entities in Texas. Ichor also

maintains a regular and established place of business in this judicial District. Thus,

Ichor has sufficient minimum contacts with the State of Texas to satisfy the Texas

long-arm statute, Tex. Civ. Prac. & Rem. Code § 17.042.


                                             4
         Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 5 of 10



        12.   Compart has shipped numerous K1S products, which were allegedly

covered by the Ichor K1S Patents, to Ichor in this District, and Ichor has received

rebate payments from Compart, pursuant to the parties’ License Rebate Agreement,

for those K1S products purchased by Ichor. Venue of this action in this Court and

district is proper pursuant to 28 U.S.C. Section 1391 because a substantial part of the

events giving rise to Compart’s claims occurred in this District, an actual case or

controversy exists in this District, and Ichor maintains a regular and established

place of business in this judicial District.

                          IV.    FACTUAL BACKGROUND

        13.   Compart and Ichor are parties to a License Rebate Agreement which

became effective on or about May 1, 2006.           Pursuant to the License Rebate

Agreement, Compart has been obligated to pay Ichor rebate payments equal to a

percentage of the sales price of K1S products, which were covered by the Ichor K1S

Patents, that Compart manufactured, and then sold to and were purchased by Ichor.

        14.   In May 2019, Ichor informed Compart that it wanted to audit Compart

records concerning Compart’s payments to Ichor, including rebate payments under

the License Rebate Agreement.        On or about July 31, 2019, Ichor sent a letter to

Compart with a request for an audit of Compart’s records regarding Compart’s rebate

payments under the License Rebate Agreement, from July 30, 2018 through July 30,

2019.

        15.   In or about July 2019, Compart determined that the last of the Ichor

K1S Patents had previously expired and entered the public domain, and further that

Ichor had improperly extended the patent monopoly of the Ichor K1S Patents by


                                               5
          Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 6 of 10



continuing to collect royalties in the form of rebate payments after the Enforceable

Term of these patents. Even though Ichor knew or should have known that the last

of the Ichor K1S Patents had expired on or about October 29, 2017, Ichor

misrepresented to Compart after October 29, 2017 that these patents had not yet

expired. Furthermore, Ichor deceived Compart into believing that the Ichor K1S

Patents had not yet expired by, among other things, continuing to require and direct

after October 29, 2017 that Compart mark the K1S products that it manufactured

and sold with the numbers of the following Ichor K1S Patents: U.S. Patent Nos.

6,374,859 and 6,394,138. Since U.S. Patent Nos. 6,374,859 and 6,394,138 had expired

by October 29, 2017 or earlier, Ichor has been engaged in the false marking of

products in violation of 35 U.S.C. §292 by continuing to require and direct the

marking of products after that date.

         16.    On or about August 7, 2019 and September 9, 2019, Compart sent letters

to Ichor stating that the License Rebate Agreement, and obligation for Compart to

pay rebate payments, terminated prior to July 30, 2018 due to the expiration and/or

lapse of the Ichor K1S Patents. In these letters, Compart further informed Ichor that

the rebate payments paid to Ichor after patent expiration must be refunded by Ichor.

By letters dated August 13, 2019, August 21, 2019, and October 25, 2019, Ichor stated

its position that the License Rebate Agreement, including Compart’s obligation to pay

rebate payments, is still in full force and effect.

    V.         COUNT I – NON-ENFORCEABILITY OF ICHOR K1S PATENTS

         17.    Compart restates and incorporates by reference the allegations in

paragraphs 1 through 16 of this Complaint as if fully set forth herein.


                                             6
         Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 7 of 10



      18.    This is an action for declaratory judgment that the enforceable term of

the Ichor K1S Patents ended on October 29, 2017 when the last of the Ichor K1S

Patents expired.

      19.    Upon information and belief, Ichor has an ownership interest in the

Ichor K1S Patents.

      20.    Even though Ichor knew or should have known that the last of the Ichor

K1S Patents had expired on or about October 29, 2017 or earlier, Ichor

misrepresented to Compart after October 29, 2017 that these patents had not yet

expired and continued to collect from Compart royalties, in the nature of rebate

payments, in exchange for a license to the Ichor K1S Patents for Compart to

manufacture and sell K1S products to Ichor.

      21.    Under the common law, a patent owner may not collect royalties from a

patent licensee after the expiration of and enforceable term of the licensed patents.

      22.    An actual and justiciable controversy exists as to whether Ichor is still

entitled to collect and Compart is still obligated to pay royalties, in the nature of

rebate payments, even after the Enforceable Term of the Ichor K1S Patents, in

exchange for Compart’s manufacture and sale of K1S products to Ichor.

      23.    Compart accordingly requests a judicial determination of whether Ichor

is still entitled to collect and Compart is still obligated to pay royalties, in the nature

of rebate payments, even after the Enforceable Term of the Ichor K1S Patents.




                                            7
           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 8 of 10



 VI.    COUNT II – DECLARATION THAT COMPART IS NOT OBLIGATED
        TO PAY ICHOR ROYALTIES UNDER THE LICENSE REBATE
                           AGREEMENT

       24.     Compart restates and incorporates by reference the allegations in

paragraphs 1 through 23 of this Complaint as if fully stated herein.

       25.     The License Rebate Agreement became effective on May 1, 2006.

       26.     Compart has been paying Ichor rebate payments under the License

Rebate Agreement in exchange for a license to the Ichor K1S Patents for Compart to

manufacture and sell K1S products to Ichor.

       27.     As of October 29, 2017, the last of the Ichor K1S Patents expired and/or

lapsed and entered the public domain.

       28.     An actual and justiciable controversy exists as to whether Ichor is still

entitled to collect and Compart is still obligated to pay rebate payments under the

License Rebate Agreement, even after the Enforceable Term of the Ichor K1S

Patents.

       29.     Compart accordingly requests a judicial determination of whether Ichor

is still entitled to collect, and Compart is still obligated to pay, rebate payments under

the License Rebate Agreement, even after the Enforceable Term of the Ichor K1S

Patents, in exchange for Compart’s manufacture and sale of K1S products to Ichor.

If the Court determines that Ichor is and was not entitled to collect rebate payments

after the Enforceable Term of the Ichor K1S Patents, Compart further requests a

judicial determination of whether Ichor is required to refund to Compart rebate

payments, paid by Compart after the Enforceable Term of the Ichor K1S Patents.




                                            8
           Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 9 of 10



                    VII.   COUNT III –UNJUST ENRICHMENT

      30.      Compart restates and incorporates by reference the allegations in

paragraphs 1 through 29 of this Complaint as if fully stated herein.

      31.      After the Enforceable Term of the K1S Patents ended on October 29,

2017, Compart mistakenly continued to pay royalties, in the nature of rebate

payments under the License Rebate Agreement, for the right to manufacture and sell

K1S products that were covered by Ichor’s patents.

      32.      As a result of Compart’s mistaken payment of rebate payments after the

Enforceable term, Defendants have been overpaid and unjustly enriched.

      33.      Accordingly, Compart seeks an award of damages against Defendants

for unjust enrichment in an amount to be determined at trial based on Compart’s

payment to Defendants of rebate payments and any other royalties after the

Enforceable Term of the Ichor K1S Patents

                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Compart prays for the following relief:

      a.       A declaration that the Ichor K1S Patents are expired or lapsed and
               beyond their enforceable term;

      b.       A declaration that Compart is no longer legally and contractually
               obligated to pay Defendants royalties, which have been in the nature of
               rebate payments, for a license to the Ichor K1S Patents to manufacture
               and sell K1S products to Ichor, given the enforceable term for these
               patents ended on October 29, 2017;

      c.       A declaration that Defendants are obligated to refund to Compart the
               rebate payments and any other royalties that Compart paid after the
               enforceable term of the Ichor K1S Patents;

      d.       An award of damages against Defendants for unjust enrichment in an
               amount to be determined at trial based on Compart’s payment to
               Defendants of rebate payments and any other royalties after the
               enforceable term of the Ichor K1S Patents;



                                           9
            Case 6:19-cv-00698-ADA Document 1 Filed 12/06/19 Page 10 of 10




       e.       An order declaring that Plaintiff is entitled to all attorney’s fees,
                expenses and costs associated with this action; and

       f.       That Compart be granted such other and further legal and equitable
                relief against Defendants as the Court deems appropriate.

                                    JURY DEMAND

       Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all issues so triable.



 Dated: December 6, 2019              Respectfully submitted,



                                      /s/ Michael P. Adams________
                                      Michael P. Adams (Texas Bar No. 00872050)
                                      DYKEMA GOSSETT PLLC
                                      111 Congress Avenue, Suite 1800
                                      Austin, Texas 78701
                                      Tel: (512) 703-6300
                                      Fax: (512) 703-6399
                                      Email: madams@dykema.com

                                      ATTORNEYS FOR PLAINTIFF COMPART
                                      SYSTEMS PTE. LTD.




                                           10
